Citation Nr: 1330057	
Decision Date: 09/19/13    Archive Date: 09/25/13

DOCKET NO.  07-08 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Counsel


INTRODUCTION

The Veteran served on active duty from February 1978 to March 1978. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In July 2007, the Veteran had a personal hearing before a hearing officer at the RO.  A transcript of the hearing has been included in the record. 

In August 2009 and May 2011, the appeal was remanded for additional development.   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

In May 2011, the Board found the January 2010 VA examination inadequate.  While an addendum opinion was obtained in June 2011 from the same examiner, the Board finds that the addendum opinion is equally inadequate.  Therefore, another opinion, from a different examiner, is necessary.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board notes that the 2010 examiner failed to address and consider the Veteran's competent reports of experiencing a traumatic training incident in service as well as his reports that he has had a nervous condition since service.  By contrast, the examiner relied solely on documentation in the treatment records in and did not consider the Veteran's statements.  Although the Veteran did not seek treatment for psychiatric symptoms for many years after his discharge from service, he is competent to describe the symptoms he experienced in the years prior to seeking treatment.  As noted above, the Veteran is competent to attest to conditions of his service which are readily observable to a lay person.  See 38 U.S.C.A. § 1154(a).

The Board observes that it has not reached a credibility determination regarding the Veteran's many statements to VA clinicians and to VA as made in the course of processing a claim seeking disability benefits.  Nonetheless, the examiner must explicitly consider the statements the Veteran has made regarding the onset of symptoms and the opinion must reflect that consideration.  

Therefore, the Board has no discretion and must remand the claim for the Veteran to be afforded another VA medical examination.  See Barr, 21 Vet. App. at 311 (2007).

Accordingly, the case is REMANDED for the following action:

1.  The complete claims file should also be provided to a VA examiner different from the previous examiner (Dr. J R-H) for an opinion as to whether the Veteran's psychiatric disability, diagnosed variously as depression and major depression, is directly related to military service.  If the examiner indicates that a new VA examination is necessary to respond to the Board's inquiry, such an examination should be afforded the Veteran. 

Following review of the claims folder, and an examination of the Veteran if deemed necessary, the examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's psychiatric disorder is directly related to his period of military service.  In answering this question, the examiner should discuss and consider the Veteran's report of an in-service stressor (a training incident involving tear gas) that prohibited him from completing basic training, as well as his report to VA of a continuity of psychiatric symptoms since discharge.  The examiner is advised that although the Veteran did not seek psychiatric treatment for many years after his discharge from service, he is competent to report the symptoms he experienced in the years prior to seeking treatment. 

The Board observes that at his July 2007 personal hearing, the Veteran testified that he was informed that he was discharged from service due to his nerves.  The personnel records are in the claims file and the documents (TRADOC Form 871-R) indicate his discharge from service was recommended because service personnel determined he could not speak the most elementary English.

The Board observes that the claims file contains a March 2005 private psychiatric evaluation, contained in the medical evidence from the Social Security disability application that is dated over a year prior to VA assessments.  The private evaluation assessed single moderate major depression. 

A complete rationale for all opinions expressed, with citation to relevant medical findings, must be provided.

2.  After completion of the above and any additional development of the evidence deemed necessary, readjudicate the claim and issue a supplemental statement of the case.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2012).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


